Citation Nr: 1224042	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  07-10 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a skin disorder, to include as secondary to herbicide exposure.

2. Entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2006 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified before a VA Decision Review Officer (DRO) in August 2007, an Acting Veterans Law Judge in March 2008, and the undersigned Veterans Law Judge in March 2012.  Transcripts of these hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the issue of service connection, the Acting Veterans Law Judge that presided over the March 2008 Board hearing has retired.  The Board sent the Veteran notice of this fact in August 2011 and he replied the same month that he desired another hearing.  Pursuant to 38 C.F.R. § 20.700, the Board remanded the Veteran's service connection claim in September 2011 with instructions to provide the Veteran with his requested Board hearing.  To date, the Veteran has not been afforded the requested hearing.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  As such, another remand, with ensuing delay, is unfortunately required.

With respect to the Veteran's claim for TDIU, a VA nurse practitioner provided a statement in July 2010 that the Veteran is "physically and mentally incapacitated by his [posttraumatic stress disorder (PTSD)] symptoms."  The Veteran is currently in receipt of a combined disability evaluation of 60 percent and, therefore, does not meet the minimum schedular criteria for a TDIU.  See 38 C.F.R. § 4.16(a).  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  However, the Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), on remand, the AOJ must submit the Veteran's claim to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra-schedular basis.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Travel Board hearing with respect to his claim of service connection for a skin disorder.  Notify him of the date, time and location of the hearing, and include a copy of this letter in the claims file.  

2. Schedule the Veteran for a VA psychiatric examination to ascertain the severity of his service-connected PTSD.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary must be accomplished.  The examination report must include a full psychiatric diagnostic assessment in accordance with the American Psychiatric 
   Association 's DIAGNOSTIC AND STATISTICAL       
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  The examiner is to identify the nature, frequency, and severity of all current manifestations of these conditions and include a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary must be accomplished.  The examiner is to provide a complete report of audiometric findings and also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability.

4. Following the above, forward the Veteran's claim file for review by a VA examiner and an opinion is to be offered as to whether it is at least as likely as not that the Veteran is unable to follow substantially gainful employment due solely to his combined service-connected disabilities, which are: PTSD, bilateral hearing loss and tinnitus.  If it is determined that an additional physical examination of the Veteran is necessary in order to render this opinion, one is to be arranged.

5. Refer the Veteran's TDIU claim to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to TDIU on an extraschedular basis in accordance with the provisions of 38 C.F.R. § 4.16(b).  A full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue must be provided.

6. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim for TDIU based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, provide him with a supplemental statement of the case.  Allow an appropriate period of time for response.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

